DETAILED ACTION
Introduction
Claims 1, 6-8, 12-14, 19, and 20 have been examined in this application. Claims 1, 6-8, 12-14, 19, and 20 are amended. Claims 2-5, 9-11, and 15-18 are cancelled.  This is a final office action in response to the arguments and amendments filed 11/1/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Response to Arguments 
Applicant’s arguments, filed 11/1/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b)
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 9 under the heading “Response to Rejections under 35 U.S.C. § 101”), the arguments are persuasive in that the selecting of a map for a moving object is solving a technological problem for route guidance processing in a moving object, and the combination of additional elements in the claim, in light of the specification, integrate the abstract idea of the uncertainty calculation into a practical application. The previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 10 under the heading “Response to Rejections under 35 U.S.C. §§ 102 and 103”), the arguments and amendments are persuasive. Therefore the previously made rejections are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an obtaining module configured to obtain localization information" in Claim 14, 
(b) "a receiving module configured to receive sensor data" in Claim 14, 
(c) "a calculating module configured to calculate an uncertainty value" in Claim 14,
(d) "a selecting module configured to select a map" in Claim 14, and
	(e) “a navigation unit configured to navigate the moving object” in Claim 14,
because the claim limitation uses the generic placeholder “module” or “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The limitations (a), (b), (c), (d), and (e) all correspond to a processor and algorithms for performing the functions (see specification ¶0054-0058 and the arguments filed 11/1/2021, p. 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 12-14, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 14, the claims recite in the preamble “for autonomous driving navigation of a moving object.” However, the disclosure as originally filed (see specification ¶0003), merely recites the field of automated driving. The disclosure does not recite the autonomous driving as a function or step of the present invention. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Additionally, the claims recite the limitation “loading a digital map of the environment…” (in Claims 1 and 8) and selecting “for loading a digital map of the environment” (in Claim 14). However, the disclosure as originally filed (see specification ¶0003), merely recites the loading of the map as relevant to the field of the invention. The disclosure does not recite a loading function or step as a part of the present invention. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 7, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 6 and 7), Claim 8 (for Claims 12 and 13), or Claim 14 (for Claims 19 and 20) and for failing to cure the deficiencies listed above.
Regarding Claims 1 and 14
Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 6 and 7) or Claim 14 (for Claims 19 and 20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 12-14, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 14, the expression 
    PNG
    media_image1.png
    31
    130
    media_image1.png
    Greyscale
 renders the claims indefinite. Particularly, the claims do not state what the variable ΣS represents in the equation, and the claims are therefore indefinite. For the purposes of examination, ΣS is interpreted as the covariance matrix of PS, as is understood from the specification (see ¶0034).
Claims 6, 7, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 6 and 7), Claim 7 (for Claims 12 and 13), or Claim 14 (for Claims 19 and 20) and for failing to cure the deficiencies listed above.
Regarding Claims 1 and 8, the phrase “wherein the digital map is selected for loading…” renders the claims indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the phrase “wherein the digital map is selected for loading…” is not phrased as providing further meaning to the 
Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 6 and 7), or Claim 8 (for Claims 12 and 13), and for failing to cure the deficiencies listed above.
Regarding Claims 12 and 13, the claims are recited as being dependent on Claim 9, however Claim 9 has been cancelled in the claims as presently amended. It is not clear if Claims 12 and 13 are intended to be dependent on Claim 1, Claim 8, or some other claim, and they are therefore indefinite. For the purposes of examination, Claims 12 and 13 are interpreted as being dependent on Claim 8.

Allowable Subject Matter
Claims 1, 6-8, 12-14, 19, and 20 are rejected under 112(a) and 112(b) but would be allowable if amended to overcome the rejections under 112(a) and 112(b).
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claims 1, 8, and 14, prior art US2014/0350839A1 (Pack et al.) teaches a computer-implemented method (see [0010, 0121]) for autonomous driving navigation of a moving object (see Figure 1A, [0010]), ), the method comprising: obtaining localization information of the moving object (see [0082] odometry and/or an inertial measurement); receiving sensor data from a sensor of the moving object, wherein the sensor data represents a further object in an environment of the moving object (see [0092] camera 420 detecting feature points); calculating an uncertainty value representing an uncertainty of the sensor data (see [0088] each particle is given a weight representing the accuracy of position with respect to sensor data, i.e. representing the uncertainty of the data relative to robot position); and selecting the map from the plurality of maps having the different resolutions (see [0084] the selecting of the particle) according to the localization information (see [0082] the particles are sampled from the robot motion model 360 which is based on the odometry or IMU (localization information)) and the uncertainty value representing the uncertainty of the sensor data (see [0084, 0088] the selection based on the highest weight), and loading the map (see [0084] the map being used by the robot controller, i.e. called upon/loaded for use).
Published Application US2017/0326739A1 (Nakazato et al.) teaches a technique in evaluating an environment (see Figure 1, 8, [0024]), comprising calculating a maximum eigenvalue of the covariance matrix (see [0120] the maximum eigenvalue of the covariance matrix determined); and setting the uncertainty value representing the uncertainty of the sensor data to be the maximum eigenvalue (see [0120-0121]).
NPL Publication “Localization of Mobile Robots Using Odometry and an External Vision Sensor” (Pizarro et al.) teaches a technique of calculating an uncertainty for a future moving object position based on pose information (see p. 3669).
Publication CN102402225A teaches transformations between a global and robot coordinate system (see [0054]) and determining of a covariance matrix related to a robot and object (see [0048]).

However the prior art does not disclose or render obvious a method/apparatus:

    PNG
    media_image2.png
    482
    657
    media_image2.png
    Greyscale


The combination of limitations defining the particular sequence of steps and calculation of P’s covariance matrix as defined by its constituent variables, in combination with the limitations for the determining of the uncertainty value and selection of a map is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 8, and 14 would be allowable. The subject matter of Claims 6, 7, 12, 13, 19, and 20 would also therefore be allowable as being dependent on Claims 1, 8, or 14.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
NPL Publication “Dealing with uncertain measurements in virtual representations for robot guidance” teaches subject matter including error propagation and transformation in a moving robot system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571)272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619